EXHIBIT 10.4
 
SECURITIES PURCHASE AGREEMENT
(Offering No. 1)


This SECURITIES PURCHASE AGREEMENT (“Agreement”) is made and entered into as of
July 5, 2007 between JMAR Technologies, Inc., a Delaware corporation (the
“Company”), and Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”).
 
R E C I T A L S
 
WHEREAS, the Company has designated and authorized the issuance of 3,500 shares
of the Company’s Series J Cumulative Convertible Preferred Stock, par value
$0.01 per share (the “Series J Preferred Stock”), with a stated value of $1,000
per share and having the rights, preferences, privileges and restrictions set
forth in the “Certificate to Set Forth Designations, Voting Powers, Preferences,
Limitations, Restrictions, and Relative Rights of Series J Convertible Preferred
Stock, $.01 Par Value Per Share,” of the Company filed with the Delaware
Secretary of State;


WHEREAS, the Company and Laurus have entered into a Securities Purchase
Agreement, dated July 5, 2007 (the “Master Agreement”), which provides for the
terms of the purchase and sale from time to time of up to an aggregate of 3,500
shares of its Series J Cumulative Convertible Preferred Stock to Laurus for an
aggregate purchase price of up to $3,500,000; and


WHEREAS, the parties desire to evidence each purchase and sale of shares of
Series J Preferred Stock consummated pursuant to the terms and subject to the
conditions contained in the Master Agreement with an agreement similar to this
Agreement evidencing such purchase and sale.


NOW, THEREFORE, in consideration of the representations and warranties contained
herein, and other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:


 
A G R E E M E N T
 


1.
SERIES J PREFERRED STOCK.

 
1.1           Purchase Price; Funding.  Promptly following execution and
delivery of this Agreement by the Company and Laurus, pursuant to the terms and
subject to the conditions contained in the Master Agreement, Laurus will
purchase from the Company and the Company will issue to Laurus 408.8 shares of
Series J Preferred Stock for $1,000 per share, for a total purchase price of
$408,800 (the “Purchase Price”). The conversion price for these shares is equal
to $0.1022 per share.
 
1.2           Amendment to Existing Preferred Stock.  Effective upon completion
of the purchase and sale described in Section 1.1, the conversion price of
$817,600 of Stated Value of Series I Preferred Stock held by Laurus is hereby
automatically and without further action by any party hereto adjusted to $0.15
(which is equal to the five (5) day Volume-Weighted Average Price (“VWAP”) of
the common stock of the Company for the five-trading day period immediately
prior to such funding).
 
1.3           Restrictive Legend.  The parties hereby acknowledge that the
shares of Series J Preferred Stock and Common Stock issued upon the conversion
thereof will not be registered under the Securities Act of 1933, as amended (the
“Securities Act”), and are to be issued by the Company upon reliance of the
exemption from registration provided by Section 4(2) promulgated by the
Securities Act and that the certificates evidencing the shares of Series J
Preferred Stock and Common Stock issued upon the conversion thereof will bear
customary restrictive legends to such effect.
 

--------------------------------------------------------------------------------


1.4           The Company hereby acknowledges, ratifies and confirms that  all
of the terms, conditions, representations and covenants contained in the Master
Agreement, as applicable (a) have been fully satisfied (b) are true, correct and
complete as of the date hereof and as of the date originally made, (c) are in
full force and effect on the date hereof and shall remain in full force and
effect after giving effect to the execution and effectiveness of this Agreement.




2.
ESCROW AGENT; CLOSING.

 
2.1           Escrow Account.  The Company and Laurus have executed an escrow
agreement with Loeb & Loeb, LLP with law offices located in New York, NY (the
“Escrow Agreement”) appointing it as escrow agent (“Escrow Agent”); and Laurus
will immediately deposit or wire the full Purchase Price with the Escrow Agent
to be placed in a separate escrow account pursuant to the terms and conditions
of the Escrow Agreement.
 
2.2           Place and Time. Subject to the terms and conditions herein, the
closing date of the Funding contemplated hereby (the "Closing") shall take place
on the date hereof or at such other time or place as the Company and Laurus may
mutually agree (each such date is hereinafter referred to as a "Closing Date").


 
IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date set forth in the first paragraph hereof.
 


 
JMAR Technologies, Inc.
 
By: /S/ C. NEIL BEER
Name:  Dr. C. Neil Beer
Title:  Chief Executive Officer
Address:   10905 Technology Place
San Diego, California 92127
Laurus Master Fund, Ltd.
 
By: /S/ EUGENE GRIN
Name: Eugene Grin, Director
Address:                LAURUS MASTER FUND, LTD.
c/o Ironshore Corporate Services Ltd.
P.O. Box 1234 G.T., Queensgate House, South Church Street
Grand Cayman, Cayman Islands



 
2